Citation Nr: 1401492	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-35 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a fracture of the right 2nd toe.

4.  Entitlement to service connection for a fracture of the right 4th toe.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a traumatic brain injury with post-traumatic headaches.

7.  Entitlement to service connection for a gastrointestinal disorder.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that, in his August 2010 VA Form 9, the Veteran did not indicate whether he wanted a hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)).  However, in April 2011, the Veteran submitted a statement indicating that he desired to appear at a hearing before a Veterans Law Judge (VLJ) of the Board at the RO, also known as a Travel Board hearing.  Although the Veteran has requested and been afforded informal conferences with the Decision Review Officer (DRO) at the RO, it does not appear that the Veteran was scheduled for a Travel Board hearing in accordance with his April 2011 request.  As such, the Veteran should be afforded an opportunity to provide testimony as to the issues on appeal via a Board hearing at the RO.  See 38 C.F.R. §§ 20.700, 20.704 (2013).  
Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a VLJ of the Board as requested.  Thereafter, the case should be returned to the Board, if in order.

The purpose of this remand is to afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


